Exhibit 10.12

INTRUSION INC.

 

AUTOMATIC STOCK OPTION AGREEMENT

 

 

 

RECITALS

 

A.     The Corporation has implemented an automatic option grant program under
the Plan pursuant to which eligible non-employee members of the Board will
automatically receive special option grants at periodic intervals over their
period of Board service in order to provide such individuals with a meaningful
incentive to continue to serve as members of the Board.

 

B.     Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to purchase shares of Common
Stock under the Plan.

 

C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     GRANT OF OPTION. The Corporation hereby grants to Optionee, as of the
Grant Date, a Non-Statutory Option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

 

2.     OPTION TERM. This option shall have a term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5, 6 or
7.

 

3.     LIMITED TRANSFERABILITY.

 

(a)     This option may be assigned in whole or in part during Optionee’s
lifetime to one or more members of Optionee’s family or to a trust established
for the exclusive benefit of one or more such family members or to Optionee’s
former spouse, to the extent such assignment is in connection with the
Optionee’s estate plan or pursuant to a domestic relations order. The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.

 

(b)     Should the Optionee die while holding this option, then this option
shall be transferred in accordance with Optionee’s will or the laws of
inheritance. However, Optionee may designate one or more persons as the
beneficiary or beneficiaries of this option, and this option shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.

 

 

--------------------------------------------------------------------------------

 

 

4.     EXERCISABILITY/VESTING. This option shall become vested and exercisable
for the Option Shares in one or more installments as specified in the Grant
Notice. As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5, 6 or 7. The Option Shares shall, however, be
subject to accelerated vesting pursuant to the provisions of Paragraph 5, 6 or
7, but in no event shall any additional Option Shares vest following Optionee’s
cessation of service as a Board member.

 

5.     CESSATION OF BOARD SERVICE. Should Optionee’s service as a Board member
cease while this option remains outstanding, then the option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:

 

(a)     Should Optionee cease to serve as a Board member for any reason while
this option is outstanding, then the period during which this option may be
exercised shall be reduced to a one-year period measured from the date of such
cessation of Board service, but in no event shall this option be exercisable at
any time after the Expiration Date. During such limited period of
exercisability, Optionee (or the person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) may not exercise
this option in the aggregate for more than the number of Option Shares (if any)
in which Optionee is vested on the date of his or her cessation of Board
service. Upon the earlier of (i) the expiration of such one-year period or (ii)
the specified Expiration Date, the option shall terminate and cease to be
exercisable with respect to any vested Option Shares for which the option has
not been exercised.

 

(b)     Should Optionee cease service as a Board member by reason of death or
Permanent Disability, then any Option Shares at the time subject to this option
but not otherwise vested shall vest in full so that this option may be exercised
for any or all of the Option Shares as fully vested shares of Common Stock at
any time prior to the earlier of (i) the expiration of the one-year period
measured from the date of Optionee’s cessation of Board service or (ii) the
specified Expiration Date, whereupon this option shall terminate and cease to be
outstanding.

 

(c)     Upon Optionee’s cessation of Board service for any reason other than
death or Permanent Disability, this option shall immediately terminate and cease
to be outstanding with respect to any and all Option Shares in which Optionee is
not otherwise at that time vested in accordance with the normal Vesting Schedule
or the special vesting acceleration provisions of Paragraphs 6 and 7 below.

 

2

--------------------------------------------------------------------------------

 

 

6.     CHANGE IN CONTROL.

 

(a)     In the event of a Change in Control effected during Optionee’s period of
Board service, any Option Shares at the time subject to this option but not
otherwise vested shall automatically vest so that this option shall, immediately
prior to the specified effective date for that Change in Control, become
exercisable for all of the Option Shares as fully vested shares of Common Stock
and may be exercised for any or all of those vested shares. Immediately
following the consummation of the Change in Control, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation or its parent company or otherwise continued in effect pursuant to
the terms of the Change in Control transaction.

 

(b)     If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control transaction, the successor corporation may, in connection with the
assumption of this option, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control transaction.

 

7.     PROXY CONTEST. In the event a Proxy Contest occurs during Optionee’s
period of Board service, any Option Shares at the time subject to this option
but not otherwise vested shall automatically vest so that this option shall,
immediately upon the consummation of the Proxy Contest, become exercisable for
all of the Option Shares as fully vested shares of Common Stock and may be
exercised for any or all of those vested shares. This option shall remain
exercisable for such fully vested Option Shares until the earlier to occur of
(i) the specified Expiration Date, and (ii) the sooner termination of this
option in accordance with Paragraph 5 or 6.

 

8.     ADJUSTMENT IN OPTION SHARES. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

9.     STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

 

3

--------------------------------------------------------------------------------

 

 

10.     MANNER OF EXERCISING OPTION.

 

(a)     In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

 

(i)     To the extent the option is exercised for vested Option Shares, execute
and deliver to the Corporation a Notice of Exercise (see attached form) for the
Option Shares for which the option is exercised. To the extent this option is
exercised for unvested Option Shares, execute and deliver to the Corporation a
Purchase Agreement for those unvested Option Shares.

 

(ii)     Pay the aggregate Exercise Price for the purchased shares in one or
more of the following forms:

 

(A)     cash or check made payable to the Corporation (includes cash paid from
Optionee’s brokerage pursuant to a presale of shares in a so-called “cashless”
exercise),

 

(B)     shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date, or

 

(C)     to the extent the option is exercised for vested Option Shares, through
a special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (I) to a brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (II) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

 

Payment forms (B), and (C) above shall be accepted solely at the option of the
Plan Administrator.

 

(iii)     Furnish to the Corporation appropriate documentation that the person
or persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(b)     Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or the Purchase Agreement) delivered to the
Corporation in connection with the option exercise.

 

4

--------------------------------------------------------------------------------

 

 

(c)     As soon after the Exercise Date as practical, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation’s repurchase rights and may be held in escrow
with the Corporation until such shares vest.

 

(d)     In no event may this option be exercised for any fractional shares.

 

11.     NO IMPAIRMENT OF RIGHTS. This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or the
stockholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.

 

12.     COMPLIANCE WITH LAWS AND REGULATIONS.

 

(a)     The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Corporation and Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or quotation system on which the Common Stock
may be listed for trading at the time of such exercise and issuance.

 

(b)     The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

13.     SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraph 3 or 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

 

14.     NOTICES. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

5

--------------------------------------------------------------------------------

 

 

15.     CONSTRUCTION. This Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan.

 

16.     GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Texas without resort to
that State’s conflict-of-laws rules.

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify Intrusion Inc. (the “Corporation”) that I elect to purchase
__________ shares of the Corporation’s Common Stock (the “Purchased Shares”) at
the option exercise price of $_____ per share (the “Exercise Price”) pursuant to
that certain option (the “Option”) granted to me under the Corporation’s 2015
Stock Incentive Plan on __________, _____.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price for any Purchased Shares in
which I am vested at the time of exercise of the Option.

 

__________, _____
Date

 

 

Optionee:

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

  Address:                    

 

 

Print name in exact manner it is to     appear on the stock certificate:       
    Address to which certificate is to     be sent, if different from address
above:                       Social Security Number:    

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.     “Agreement” shall mean this Automatic Stock Option Agreement.

 

B.     “Board” shall mean the Corporation’s Board of Directors.

 

C.     “Change in Control” shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i)     a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction;

 

(ii)     the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets; or

 

(iii)     the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

 

D.     “Common Stock” shall mean shares of the Corporation’s common stock, par
value $0.01 per share.

 

E.     “Code” shall mean the Internal Revenue Code, as amended.

 

F.     “Corporation” shall mean Intrusion Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Intrusion Inc. which has by appropriate action assumed the Plan.

 

G.     “Exercise Date” shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.

 

H.     “Exercise Price” shall mean the exercise price per share as specified in
the Grant Notice.

 

I.     “Expiration Date” shall mean 5:00 p.m. Central Time on the date on which
the option expires as specified in the Grant Notice.

 

 

--------------------------------------------------------------------------------

 

 

J.     “Fair Market Value” per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

 

(i)     If the Common Stock is at the time traded on the Nasdaq Stock Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Stock Market. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)     If the Common Stock is at the time listed on any stock exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the stock exchange which serves as the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

(iii)     If the Common Stock is at the time neither listed on any stock
exchange or the Nasdaq Stock Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.

 

K.     “Grant Date” shall mean the date of grant of the option as specified in
the Grant Notice.

 

L.     “Grant Notice” shall mean the Notice of Grant of Automatic Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

M.     “Non-Statutory Option” shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

N.     “Notice Of Exercise” shall mean the notice of exercise in the form of
Exhibit I.

 

O.     “Option Shares” shall mean the number of shares of Common Stock subject
to the option.

 

P.     “Optionee” shall mean the person to whom the option is granted as
specified in the Grant Notice.

 

Q.     “Permanent Disability” shall mean the inability of Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or has lasted
or can be expected to last for a continuous period of twelve (12) months or
more.

 

R.     “Plan” shall mean the Corporation’s 2015 Stock Incentive Plan.

 

 

--------------------------------------------------------------------------------

 

 

S.     “Proxy Contest” shall mean a change in ownership or control of the
Corporation effected through a change in the composition of the Board over a
period of thirty-six consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (a) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (a) who were still in office
at the time the Board approved such election or nomination.

 

T.     “Purchase Agreement” shall mean the stock purchase agreement (in form and
substance satisfactory to the Corporation) which grants the Corporation the
right to repurchase, at the Exercise Price, any and all unvested Option Shares
held by Optionee at the time of Optionee’s cessation of Board service and which
precludes the sale, transfer or other disposition of any purchased Option Shares
while those shares are unvested and subject to such repurchase right.

 

U.     “Vesting Schedule” shall mean the vesting schedule specified in the Grant
Notice, pursuant to which the Option Shares will vest in one or more
installments over the Optionee’s period of Board service, subject to
acceleration in accordance with the provisions of the Agreement.

 

 